                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WINN-DIXIE STORES, INC., et al.,                  :
               Plaintiffs,                        :                  CIVIL ACTION
     v.                                           :
                                                  :
EASTERN MUSHROOM MARKETING                        :
COOPERATIVE, et al.,                              :                  No. 15-6480
                Defendants.                       :

                                            ORDER

        AND NOW, this 8th day of January 2020, upon consideration of Motion to Dismiss of

Franklin Organic Mushrooms, Inc. Pursuant to Rule 12(b)(5), Plaintiffs’ Cross-Motion for

Enlargement of Time to Serve Process on Franklin Farms, and the responses and replies thereto,

and for the reasons stated in this Court’s Memorandum dated January 8th 2020, it is ORDERD

that:

        1. Motion to Dismiss of Franklin Organic Mushrooms, Inc. Pursuant to Rule 12(b)(5)

           (Document No. 160) is DENIED.

        2. Plaintiffs’ Cross-Motion for Enlargement of Time to Serve Process on Franklin Farms

           (Document No. 172) is GRANTED. Winn-Dixie shall have fourteen days from the

           date of this Order to effectuate service of process on Franklin Organic Mushrooms, Inc.



                                             BY THE COURT:




                                             Berle M. Schiller, J.
